     Case 2:20-cv-00654-JAT--JFM Document 5 Filed 04/03/20 Page 1 of 4




 1                                                                                            MW

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
                                                      No. CV-20-00654-PHX-JAT (JFM)
 9    Jhonnatan Brinez Urdaneta, et al.,
10                  Petitioners-Plaintiffs,           ORDER
      v.
11
12    Chuck Keeton, et al.,
13                  Respondents-Defendants.
14
15          Petitioners-Plaintiffs Jhonnatan Brinez Urdaneta, Claudia Avalos Inchicaque,
16   Miriam Gomez Cantillano, Noel Mejia Hernandez, Jose Vargas Saucedo, Bismer
17   Rodriguez Alvarez, Landy Sanchez Ramos, and Geidys Calzadilla Borrero, have filed,
18   through counsel, a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 and
19   Complaint for Injunctive and Declaratory Relief (“Petition”) (Doc. 1). The Court will
20   require Respondents-Defendants to answer the Petition and will set an expedited briefing
21   schedule.
22   I.     Background
23          Petitioners-Plaintiffs (“Petitioners”) are detainees held in the custody of the United
24   States Department of Homeland Security (“DHS”) in the CoreCivic La Palma Correctional
25   Center and CoreCivic Eloy Detention Center in Eloy, Arizona. They allege they each have
26   one or more underlying medical conditions that place them at a heightened risk of severe
27   illness and death were they to contract COVID-19. Petitioners claim that immigration
28   detention facilities have a significantly higher risk of rapid and widespread transmission of
     Case 2:20-cv-00654-JAT--JFM Document 5 Filed 04/03/20 Page 2 of 4




 1   COVID-19 than the general community, because preventative strategies utilized by the
 2   general public, like social distancing, hand sanitizing, and proper ventilation are not readily
 3   available, and they are ill-equipped to engage in adequate testing, containment, and proper
 4   medical treatment of infected detainees. Petitioners maintain that they face an especially
 5   acute and immediate risk of contracting COVID-19 in the facilities where they are currently
 6   detained due to the facilities’ ongoing admission of visitors, unsanitary and hazardous
 7   conditions, and history of providing inadequate medical care. Petitioners claim that release
 8   from custody is the only effective means to abate the risk of contracting COVID-19 and
 9   suffering serious bodily harm or death as a result, and thereby seek their immediate release
10   from detention into the care of sponsors.
11   II.    Petition
12          In the Petition, Petitioners name as Respondents-Defendants (“Respondents”): La
13   Palma Correctional Center Warden Chuck Keeton; Eloy Detention Center Warden Fred
14   Figueroa; Acting United States Immigration and Customs Enforcement (“ICE”) Phoenix
15   Field Office Director Albert Carter; ICE Assistant Field Office Directors Cesar Topete,
16   Jason Ciliberti, and John Cantu; and Acting DHS Secretary Chad Wolf.1 Petitioners assert
17   that this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1346, 1361,
18   2241, 1651, and 2201, 42 U.S.C. § 1983, and the Suspension Clause of the United States
19   Constitution.
20          Petitioners claim that their continued detention violates the Due Process Clause of
21   the Fifth Amendment on three grounds: (1) Respondents have affirmatively placed
22   Petitioners in danger by detaining them in conditions that risk their exposure to COVID-19,
23   and have acted with deliberate indifference to that known and obvious danger;
24
            1
25           Under the rationale articulated in Armentero, infra, and in the absence of authority
     addressing who is the proper respondent in immigration habeas corpus proceedings under
26   § 2241, the Court will not dismiss Respondents or the Petition for failure to name a proper
     respondent at this stage of the proceedings. See Armentero v. INS, 340 F.3d 1058, 1071-
27   73 (9th Cir. 2003) (finding the DHS Secretary and the Attorney General were proper
     respondents), withdrawn, 382 F.3d 1153 (9th Cir. 2004) (order); see also Rumsfeld v.
28   Padilla, 542 U.S. 426, 435 n.8 (2004) (declining to resolve who the proper respondent is
     to an immigration habeas corpus petition).


                                                  -2-
     Case 2:20-cv-00654-JAT--JFM Document 5 Filed 04/03/20 Page 3 of 4




 1   (2) Respondents, who have a “special relationship” with Petitioners that requires
 2   Respondents to provide them with reasonable medical care and safety, have detained
 3   Petitioners in conditions that put them at substantial risk of exposure to COVID-19 and
 4   suffering serious harm; and (3) the conditions under which Petitioners are civilly detained
 5   amount to punishment.
 6          Petitioners ask the Court to: (1) issue a writ of habeas corpus ordering their
 7   immediate release from detention or, in the alternative, issue an injunctive order
 8   immediately enjoining Respondents from detaining them; (2) declare that “Respondents’
 9   continued detention in civil immigration custody of individuals at increased risk for severe
10   illness, including persons with underlying medical conditions that may increase the risk of
11   serious COVID-19,” violates the Due Process Clause of the Fifth Amendment; (3) award
12   reasonable costs and attorneys’ fees pursuant to the Equal Access to Justice Act; and
13   (4) grant any other and further relief that the Court deems just and proper.
14          The Court will require Respondents Keeton, Figueroa, Carter, Topete, Ciliberti,
15   Cantu, and Wolf to answer the Petition.
16   IT IS ORDERED:
17          (1)    The Clerk of Court shall serve: (1) a copy of the Summons, (2) the Petition
18   for Writ of Habeas Corpus under 28 U.S.C. § 2241 and Complaint for Injunctive and
19   Declaratory Relief (Doc. 1), and (3) this Order upon the United States Attorney for the
20   District of Arizona by certified mail addressed to the civil process clerk at the office of the
21   United States Attorney pursuant to Rule 4(i)(1)(A) of the Federal Rules of Civil Procedure.
22   The Clerk of Court shall also send by certified mail a copy of the Summons, the Petition,
23   and this Order to the United States Attorney General pursuant to Rule 4(i)(1)(B) and to
24   Respondents Keeton, Figueroa, Carter, Topete, Ciliberti, Cantu, and Wolf pursuant to Rule
25   4(i)(2) of the Federal Rules of Civil Procedure.
26          (2)    The Clerk of Court must send a copy of this order by separate email to the
27   Immigration TRO Group.
28   ....



                                                  -3-
     Case 2:20-cv-00654-JAT--JFM Document 5 Filed 04/03/20 Page 4 of 4




 1          (3)    Respondents Keeton, Figueroa, Carter, Topete, Ciliberti, Cantu, and Wolf
 2   shall have 10 days from the date of this Order to answer the Petition (Doc. 1). Respondents
 3   shall not file a dispositive motion in place of an answer absent leave of Court.
 4          (4)    Petitioners shall have 5 days from the filing of Respondents’ Answer to the
 5   Petition to file a Reply. The Court will set a hearing on this matter by separate order if
 6   necessary.
 7          (5)    Petitioners must file a “Notice of Change in Status” with the Clerk of Court
 8   within 2 days of any material change in their custody status. Petitioners may not include
 9   a motion for other relief with the Notice.
10          Dated this 3rd day of April, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -4-
